Case 2:18-cv-00094-HCM-LRL Document 554 Filed 08/21/20 Page 1 of 6 PageID# 23526



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

  CENTRIPETAL NETWORKS, INC.,                          )
                                                       )
         Plaintiff,                                    )
                                                       )
  v.                                                   )      Case No. 2:18cv00094-HCM-LRL
                                                       )
  CISCO SYSTEMS, INC.                                  )
                                                       )
         Defendant.                                    )


         DEFENDANT CISCO SYSTEM INC.’S MEMORANDUM IN SUPPORT OF
                       MOTION TO FILE UNDER SEAL

         Defendant Cisco Systems, Inc. (“Cisco”), by counsel, states as follows in support of its

  Motion to File Under Seal its Motion for Miscellaneous Relief (the “Motion”), the Memorandum

  in Support of the Motion and Exhibits A and B thereto (the “Confidential Pleadings”).

                                          BACKGROUND

         Pursuant to E.D. Va. Local Rule 5(C), Defendant Cisco Systems, Inc. (“Cisco”), by

  counsel, moves the Court for an Order sealing the Confidential Pleadings. The Confidential

  Pleadings include information which Cisco believes the Court would consider confidential. Cisco

  is filing the Confidential Pleadings as sealed documents through the Court’s ECF system pending

  the Court’s decision on this Motion. Should the Court deny this Motion, Cisco will promptly file

  the Confidential Pleadings publicly.

                                           ARGUMENT

         The Fourth Circuit has established both substantive and procedural requirements that a

  district court must follow in reviewing a motion to seal materials or testimony. Virginia Dep’t. of

  State Police v. The Washington Post, 386 F.567, 576 (4th Cir. 2004). Substantively, the Court

  must determine the source of the public’s right to access and then weigh the appropriate competing
Case 2:18-cv-00094-HCM-LRL Document 554 Filed 08/21/20 Page 2 of 6 PageID# 23527



  interests. Id. Procedurally, the district court must: (A) provide notice to the public and give the

  public an opportunity to object to the sealing, (B) consider less drastic alternatives, and (C) provide

  specific findings in support of the decision to seal and the rejection of alternatives. Ashcraft v.

  Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000).

         There are two sources for the public’s right of access to trial proceedings and materials

  used in trial proceedings – the common law and the First Amendment. Washington Post, 386 F.3d

  at 575. While the common law recognizes a general right to inspect and copy public records and

  documents, including judicial records and documents, that right is not absolute, and courts may

  properly deny access to court records and files where such access “might become a vehicle for

  improper purposes.” Nixon v. Warner Comm’s., Inc., 435 U.S. 589, 597-98 (1978). Whether to

  allow access to court records under the common law right of public access is “left to the sound

  discretion of the court … in light of the relevant facts and circumstances of the particular case.”

  Id. at 598. In particular, “courts have refused to permit their files to serve … as sources of business

  information that might harm a litigant’s competitive standing.” Id. Thus, the common law

  presumption of common law access to all judicial records “can be rebutted if countervailing

  interests heavily outweigh the public interests in access.” Rushford v. New Yorker Magazine, Inc.,

  846 F.2d 249, 253 (4th Cir. 1988). The Court must weigh the competing public and private

  interests to determine if the party seeking to overcome the common law presumption in favor of

  public access has met its burden of showing “some significant interest that outweighs the

  presumption.” Id.

         The First Amendment to the U.S. Constitution also presumes a public right to access to

  civil trials and some civil filings. See e.g. ACLU v. Holder, 2011 U.S. App. LEXIS 6216 at *18

  (4th Cir. Mar. 28, 2011). The First Amendment guarantee of access to civil court proceedings,




                                                    2
Case 2:18-cv-00094-HCM-LRL Document 554 Filed 08/21/20 Page 3 of 6 PageID# 23528



  however, extends only to trial proceedings and to dispositive motions and hearings. Id. at 578-79.

  Here, since the Confidential Pleadings are not being filed in connection with trial proceedings,

  only the common law right of public access applies.

         Cisco takes no position on whether the Confidential Pleadings contain information which

  requires sealing and is moving to seal the Confidential Pleadings only because they contain

  information which has not been made public and which Cisco believes the Court would consider

  confidential. Given the nature of the Confidential Pleadings and the necessity of filing those

  documents with the Court, however, there is no alternative that will protect the information in the

  Confidential Pleadings from disclosure while the Court considers whether the Confidential

  Pleadings should remain sealed. Cisco therefore seeks the sealing of the Confidential Pleadings

  pursuant to Local Rule 5.

         A. Public Notice

         Cisco has filed contemporaneously herewith a Notice of this Motion to be docketed by the

  Clerk, which will provide the public with an opportunity to bring objections, if any, to sealing the

  Confidential Pleadings. The Court does not need to provide individual notice to the public of each

  document that is to be sealed. In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984). It is

  sufficient to docket the notice “reasonably in advance of deciding the issue.” Id.

         B. Less Drastic Alternatives

         Cisco moves to seal the Confidential Pleadings because those documents contain

  information which Cisco believes the Court would consider confidential. Sealing the Confidential

  Pleadings is necessary to avoid the public disclosure of this information because no procedure

  other than filing under seal pending the resolution of this Motion.




                                                   3
Case 2:18-cv-00094-HCM-LRL Document 554 Filed 08/21/20 Page 4 of 6 PageID# 23529



         C. Specific Findings

         As stated above, the Confidential Pleadings, which have been appropriately marked and

  filed under seal pending the resolution of this Motion, include information which Cisco believes

  the Court would consider confidential. This confidential information has not been made public.

  Given the necessity of filing those documents with the Court, there is no alternative other than

  filing under seal that will protect the information in the Confidential Pleadings from disclosure

  during the pendency of the motion.

                                          CONCLUSION

         For the foregoing reasons, Defendant requests that the Court grant its Motion and enter the

  attached proposed Order providing for the sealing of the Confidential Pleadings. Should the Court

  deny this Motion, Cisco will promptly refile the Confidential Pleadings publicly.

  Dated: August 21, 2020                              CISCO SYSTEMS, INC.


                                                      By /s/ Dabney J. Carr, IV
                                                              Of Counsel

  Dabney J. Carr, IV, VSB No. 28679
  TROUTMAN SANDERS LLP
  P. O. Box 1122
  Richmond, Virginia 23218-1122
  Telephone: (804) 697-1200
  Facsimile: (804) 697-1339
  dabney.carr@troutmansanders.com

  DAVIS POLK & WARDWELL LLP
  Neil H. MacBride, VSB No. 79883
  neil.macbride@davispolk.com
  901 15th Street, NW
  Washington, DC 20005
  Tel: (202) 962-7000
  Fax: (202) 962-7111

  DUANE MORRIS LLP
  Louis N. Jameson (admitted pro hac vice)



                                                  4
Case 2:18-cv-00094-HCM-LRL Document 554 Filed 08/21/20 Page 5 of 6 PageID# 23530



  Matthew C. Gaudet (pro hac vice pending)
  John R. Gibson, VSB No. 72968
  Jennifer H. Forte (admitted pro hac vice)
  1075 Peachtree Street, N.E., Suite 2000
  Atlanta, Georgia 30309-3929
  Telephone: (404) 253-6900
  Facsimile: (404) 253-6901
  wjameson@duanemorris.com
  jrgibson@duanemorris.com
  jhforte@duanemorris.com

  Joseph A. Powers (admitted pro hac vice)
  30 South 17th Street
  Philadelphia, PA 19103-4196
  Telephone: (215) 979-1000
  Facsimile: (215) 689-3797
  japowers@duanemorris.com




                                              5
Case 2:18-cv-00094-HCM-LRL Document 554 Filed 08/21/20 Page 6 of 6 PageID# 23531



  John M. Baird, VSB No. 77827
  Christopher J. Tyson, VSB No. 81553
  505 9th Street, N.W., Suite 1000
  Washington, DC 20004-2166
  Telephone: (202) 776 7851
  Facsimile: (202) 478 2620
  jmbaird@duanemorrris.com
  cjtyson@duanemorris.com

  Nicole E. Grigg (formerly Johnson) (admitted pro hac vice)
  2475 Hanover Street
  Palo Alto, CA 94304-1194
  Telephone: (650) 847-4176
  Facsimile: (650) 618-2713
  NEGrigg@duanemorris.com

  Counsel for Defendant Cisco Systems, Inc.




                                               6
